DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 2/9/2021 Office Communication, the 4/1/2021 "Reply" elects GROUP IA, including claims 7, 8, 23-26, and 39, with traverse in part, and Species M2D1E1P1, without traverse, for prosecution on the merits. 
The only traversal is with respect to the sub-combination restriction, wherein the Reply contends that the subcombinations are NOT substantively, mutually exclusive. 
The contention has been fully considered and found unpersuasive. 
As the Reply expressly recognizes, the mutual exclusivity of the subcombination restriction is on whether a subcombination (a feature, specifically and in specific detail; in the case at hand the thickness is an inherent feature, but the specific thickness is not) forms part of the limitations recited in the claim(s). This comes by way of a showing that the subcombinations are mutually exclusive, as claimed, which, as the Reply recognizes, the Restriction Requirement has shown. 

A similar analysis applies to the specific material forming the electrodes, when claimed as a sub-combination. 
In the case of claim 33, the specific electrode material (as enumerated, NOT just an electrode) is specifically limiting scope of the claim—so, although the electrode may be inherent an feature in all of the claims, claim 33 has a specific electrode, a feature NOT inherent to the other claims.
Accordingly, claims 27, 28, 33, 37, and 38 are withdrawn from further consideration as being drawn to non-elected inventions. See 37 CFR 1.142(b). 
Process claims 34-36 have a scope concomitant with that of the product claims 23, 25, and 39 and therefore will be examined with the elected, non-restricted product claims--making the claims examined on merit be 7, 8, 23-26, 29-32, 34-36, and 39.
The 3/31/2021 Restriction Requirement is proper, it is maintained, and it is now made Final.
35 U.S.C. § 102 Rejections of the Claims
02.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—

(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
03.	Claims 7, 8, 23-25, 31, 34 and 35 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2013/0122722 of a U.S. patent application for inventor Cissell et al. [hereinafter "Cissell"]. 
Cissell describes all of the features limiting scope of each claim. See, for example, the front-page figure (corresponding to FIG. 1), the Abstract, [0014], [0024], and [0035]-[0037]. 
With respect to claims 7, 8, 23, 24, and 34, see, for example, [0035] describing niobium doped ZrO as the dielectric material (which would have a ferroelectric characteristic and is the same as the material claimed).
With respect to claims 25 and 35, see, for example, [0035]-[0036] describing niobium doped ZrO, possibly (since Cissell uses "may") being co-doped (along with niobium) with Ta, as the dielectric material (which would have a ferroelectric characteristic and is the same as the material claimed).
With respect to claim 31, See, for example, FIG. 1 showing the niobium doped ZrO as the dielectric between two electrodes and forming a capacitor.
04.	Claims 7, 8, 23, 24, 29, 30, and 34 are rejected under 35 U.S.C. § 102(a)(2) as being clearly anticipated by U.S. Pat. No. 8,832,624 to Shroff et al. [hereinafter "Shroff"]. 
Shroff describes an FET (see, for example, FIG. 4; column 4, lines 21-37) including a gate dielectric 220 that is Nb doped ZrO, the gate dielectric directly contacting substrate 205 and between source drain. 
35 U.S.C. § 103 Rejections of the Claims
05.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
06.	Claim 26 is rejected under 35 U.S.C. § 103 as being unpatentable over Cissell. 
In In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003), the court held "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." Similarly, in In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005), a claimed alloy was held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances 
Cissell teaches the content of niobium dopant to be 0 < Nb =< 10%, by wait of ZrO. See, for example, [0024].
Therefore, it would have been prima facie obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have used the range claim 26 recites, because the recited range "[is inside the] ranges disclosed by Cissell. See M.P.E.P. § 2144.05I.
07.	Claims 29 and 30 are rejected under 35 U.S.C. § 103 as being unpatentable over PGPUB US 2006/0113605 to "Currie," further in view of Cissell and U.S. Pat. No. 8,832,624 to Shroff et al. [hereinafter "Shroff"]. 
Currie describes an FET wherein the gate dielectric 220a is a high dielectric metal oxide that directly contacts the substrate 130 and is between source/drain 260. See, for example, FIG. 5. Currie teaches the high dielectric constant gate dielectric being equivalently being ZrO or TaO. See, for example, [00 71] and [0143].
Patent law precedents recognize that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and 
A PHAOSITA therefore would prima facie be motivated to combine ZrO and TaO. 
Moreover, a PHAOSITA would also know the desirability of having dielectric constant higher than that of ZrO (see, for example, Cissell, [0006]) and would know that Nb, or Nb and Ta, doped ZrO would have such higher dielectric constant (see, for example, Cissell, [0035]), which would allow thinner dielectric constants to be used (which is desirable to "prevent a charge buildup at the gate that is sufficient to cause dielectric breakdown"; see, for example, Shroff, column 4, lines 21-37, and column 5, lines 24-28). 
Therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have modified the teachings of Currie to have the high dielectric constant gate dielectric, in between the source and drain, and directly touching the substrate by ZrO with Ta substitutional dopant, as taught equivalent by Currie itself, and also, alternatively, niobium doped the ZrO as taught by Cissell to achieve higher than ZrO dielectric constant and thus further thin the gate dielectric, as taught desirable by Shroff to "prevent a charge buildup at the gate that is sufficient to cause dielectric breakdown." 
08.	Claim 32 is rejected under 35 U.S.C. § 103 as being unpatentable over Cissell, as applied to claim 7, above, further in view of U.S. Pat. No. 7,388,284 to "Basceri."
Cissell describes using the capacitor in a dynamic RAM circuit (see, for example, the Title), but does not appear to explicitly describe a dynamic RAM circuit.

According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used the capacitor Cissell teaches to be in DRAM setting be implemented in the DRAM setting including a source and drain, wherein the gate electrode is between the source and drain and the capacitor is electrically connected to the drain, as taught suitable by Basceri. 
09.	Claims 36 and 39 are rejected under 35 U.S.C. § 103 as being unpatentable over Cissell and Shroff, as applied to claims 7 and 8, above, further in view of PGPub US 2006/0051978 to "Li."
For the sake of argument only, and in the interest of compact prosecution, if Cissell fails to describe using ZrCl.sub.4 as the precursor for forming the ZrO, then the art well recognizes that ZrCl.sub.4 is a suitable precursor. See, for example, Lee, [0025].
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified Cissell and Shroff by using the prior art disclosed suitable precursor ZrCl.sub.4 to form the ZrO, as taught suitable by Li. 
CONCLUSION
10.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814